Citation Nr: 0026076	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 10 percent, on appeal 
from the initial award of service connection for status post-
operative residuals of a right knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel




INTRODUCTION

The appellant had active service from February 1979 to March 
1985.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) White River Junction, Vermont, Regional 
Office (RO), which awarded service connection for a right 
knee injury and assigned the initial disability rating and 
the effective date of the award of service connection.

In February 1999, the appellant testified at a hearing before 
the undersigned, who is the Board member designated to hold 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2000).  The appellant waived his right to certain advance 
notice of the scheduling of the hearing, and also of review 
by the RO of evidence submitted at the hearing.  The Board 
member also informed him of his right to representation at 
that or any other stage of his proceedings with VA.

At the February 1999 hearing, the appellant gave testimony 
that reasonably could be construed as a claim objecting to 
the recoupment of disability severance pay.  That matter is 
referred to the RO for appropriate action.

The Board remanded this case in December 1999 for certain 
development that is now complete.  The case is again before 
the Board for appellate review.


FINDING OF FACT

Post-operative residuals of a right knee injury manifest as 
pain with strenuous activity in a knee with full range of 
motion, slight cruciate ligament laxity, mild degenerative 
changes, and essentially stable functional impairment from 
September 4, 1997 to the present.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
are not met for any period from September 4, 1997, to the 
present.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 5259 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Background

Service medical records contain the January 1985 report of a 
medical evaluation board, which summarized the history of two 
athletic right knee injuries and stated the following 
diagnoses: (1) Deficient anterior cruciate ligament; (2) torn 
right medial meniscus; (3) anteromedial rotatory instability, 
secondary to diagnoses 1 and 2; and (4) arthralgia of the 
right knee, secondary to diagnoses 1, 2, and 3.

In August 1989, the appellant had arthroscopy, partial medial 
meniscectomy, and partial lateral meniscectomy or the right 
knee at Pomona Valley Hospital.  The operation report 
described the surgical findings and procedures used during 
the operation.  The pre-operative diagnosis was torn anterior 
cruciate ligament, torn medial meniscus, and torn lateral 
meniscus, right knee.  The post-operative diagnosis was torn 
anterior cruciate ligament, torn medial meniscus, torn 
lateral meniscus right knee; osteochondral lesion lateral 
femoral condyle, right knee.

In February 1998, the appellant had an orthopedic examination 
performed by a Canadian doctor by arrangement of VA and 
Veteran's Affairs Canada.  The doctor noted history as 
reported by the appellant of knee injuries in service and of 
arthroscopic surgery in 1989.  The appellant reported that 
since the 1989, he had not had instability, but he did have 
three or four episodes a year of swelling of the knee with 
activity, and sharp pain with unprotected movements on other 
occasions.  The pain was usually in the lateral aspect of the 
knee, and occasionally it was retropatellar.  The veteran 
reported stiff knees on cold days, difficulty in climbing 
stairs, but that he still fished and hiked.  He reported 
coaching T-ball and playing soccer with his family.  He 
reported having a brace for about six years that was too 
cumbersome and that he wore only occasionally.  The appellant 
reported that his current job required carrying heavy 
equipment on occasion and occasional kneeling.  He took no 
medication for his complaints.  He reported that occasionally 
his knee had given out and he had fallen, but there was no 
true locking.  He did not feel there had been any significant 
change to his symptomatology in the last few years.

Clinically, the appellant stood erect, with straight legs and 
good balance on either foot.  He hopped off his right foot, 
and did a full squat with ease and without crepitus.  There 
was full range of flexion of the knee without endpoint pain.  
He passively hyper-extended the left knee by 50 degrees, and 
passive hyperextension was limited to five degrees on the 
right.  Collateral ligaments were intact.  There was grade 
one plus laxity of the anterior cruciate, with mildly 
positive Lachman's test.  The quadriceps was powerful when 
tested against resistance, and there was no wasting revealed 
by measurement of circumference.  There was no tenderness of 
the knee or palpable abnormality.  The patella was stable and 
nontender, and the knee was not swollen.  The examiner 
summarized, noting the prior history, and finding the 
appellant's knee on current examination was fairly stable and 
allowed him to perform his work-related activities 
satisfactorily and to engage in recreational athletics.  The 
examiner found the knee condition static, and no 
investigative measures or formal therapy necessary.

In his April 1998 disagreement with the rating from which he 
appeals, the appellant asserted that the [February 1998] 
doctor's assessment of his right knee was inaccurate.  He 
took issue with the finding that he could perform normal 
activities, i.e., fish or hike.  He reported he could perform 
those activities with the use of a knee brace.  He further 
stated that the three or four episodes of swelling per year 
were only the severe cases, and that any physical activity 
caused pain and some swelling; he pursued these activities 
with the use of the brace only.  In his July 1998 substantive 
appeal in the instant case, the appellant further articulated 
his disagreement with the current 10 percent disability 
rating, asserting that instability of his right knee is 
severe, and that the [rating] evaluation did not mention that 
the anterior cruciate ligament is torn causing severe 
instability, and that his disability did not result only from 
a meniscectomy.

In February 1999, the appellant had a magnetic resonance 
imaging (MRI) study of his right knee.  The MRI found a focus 
of edema of about 1.5 cm in diameter in the lateral tibial 
plateau consistent with a bone bruise.  A focus of edema of 
about 8 mm in the lateral femoral condyle was associated with 
minimal concave deformity of the overlying cortex/cartilage 
consistent with a small focus of osteochondral injury.  The 
medial meniscus was diminutive, probably from previous 
surgery.  The lateral meniscus was within normal limits.  The 
anterior cruciate ligament was not visualized, consistent 
with a complete tear.  The posterior collateral ligament and 
the medial collateral ligament were intact.  The extensor 
mechanism was within normal limits.  There was no significant 
abnormality in the patella and patellar cartilage, but there 
was minimal decrease in thickness of the lower femoral and 
upper tibia particular cartilage, consistent with early post-
traumatic degeneration.  There was no joint effusion or 
popliteal cyst.  The opinion was complete tear of the 
anterior cruciate ligament, chronic, in view of the absence 
of effusion; previous surgery of the medial meniscus; and 
small focus of osteochondral injury of the lateral femoral 
condyle.

In February 1999, the appellant testified at a hearing before 
the undersigned that his February 1998 examination had been 
on a good day for his knee.  He stated that when the examiner 
asked if it was a good or a bad day to get a sense of how he 
could do things, the examiner assumed that his knee was pain 
free when he fished, played with the kids, or engaged in 
other activities.  He testified, in essence, that there were 
many recreational activities during which his knee was not 
pain free, but that the value of engaging in them even with 
the pain outweighed the value of forgoing them due to the 
pain, so he just got used to Motrin and Tylenol.  He 
testified that many activities caused his knee to swell, and 
that he often felt it was on the verge of giving way.  He 
stated such incidents resulted in immediate termination of 
the current activity.  As an example, he reported having knee 
pain after taking a few turns around the cul-de-sac of a 
residential street on in-line roller skates while wearing a 
knee brace and having to stop because the pain was too great 
to continue.  He referred to an MRI taken the previous week, 
just after the roller-skating, which he stated showed fluid 
buildup in his knee.  He reported being constantly concerned 
about his knee going out because it was very unstable.  He 
reported an incident of the knee giving way upon stepping on 
a pebble on a streambed while fishing, and that others had to 
lift him from the stream.  He stated that on occasions when 
his knee gave way, the sensation was as if it had dislocated, 
and it would take a week or so for swelling to go down.  He 
stated he did not take time off of work on those occasions, 
because his work was not strenuous, and he would just avoid 
standing and lifting objects, and he would keep weight off it 
until it drained by itself.  He stated that when he had an 
episode with his knee, like the recent skating incident, he 
would keep off his knee and keep it elevated for a couple of 
days.  He stated that his knee was about as severe as a knee 
could be, that arthritis had already set in, and he hoped to 
avoid knee replacement surgery.  He said he could no longer 
do athletics that required changing direction, such as tennis 
or soccer.  He reported that his knee, even after an episode, 
did not prevent him from driving.  He stated he did not seek 
medical treatment because he could not obtain care promptly 
enough under the Canadian health care system.  He testified 
he had not had any medical care of his knee for five years.  
He reported having knee surgery circa 1989, and subsequent 
follow-up care and issue of a brace.  The undersigned advised 
the appellant to obtain and submit the hospital and post-
operative or follow-up medical records, and that the hearing 
record would remain open for 60 days for the purpose.

In April 1999, the RO received the records from Pamona Valley 
Hospital noted above.

In December 1999, the Board remanded the case to the RO to 
obtain a medical report mentioned in a previous memorandum 
record that referenced the February 1998 examination, but 
that was not in the appellant's VA claims folder.  Upon 
receipt, the report was actually an examination worksheet for 
the February 1998 examination.

In February 2000, the appellant had an orthopedic examination 
performed by a Canadian doctor by arrangement of VA and 
Veteran's Affairs Canada.  The appellant reported recent 
increase in pain in the lateral aspect of his right knee 
since beginning regular walking to lose weight.  He also 
reported occasional pain in other joints coincident with his 
recently increased walking regimen and with throwing a 
baseball or dribbling a basketball.  On examination, he stood 
erect with a level pelvis.  He balanced on either foot well, 
did a full squat with ease, and hopped easily on either foot 
with six repetitions and no apparent fatigue.  The right knee 
had full range of active movement.  The patella was stable 
and did not crepitate.  The collateral and cruciate ligaments 
were intact.  The quadricepses were of equal girth as 
measured equidistantly above both left and right patellae.  
The right calf's girth was one-half inch less than the left.  
The quadriceps were powerful when tested against resistance.  
MacMurray's test for a torn meniscus was negative.  There was 
no swelling of the knee.  There was no tenderness to 
palpation, particularly on its lateral aspect where he had 
been having some discomfort recently.  There was no 
associated palpable abnormality.  The examiner felt that in 
light of no more specific complaints than those noted, no 
further investigation was warranted.


B.  Analysis

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  When a claim is well 
grounded, VA has a duty to assist the claimant to develop the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The appellant notified VA at the February 1999 
hearing of the existence of certain evidence, which he 
subsequently obtained and submitted.  VA has no outstanding 
duty to assist regarding this evidence.  The December 1999 
remand instructed the RO to obtain x-ray studies of the knee 
if other records obtained did not include such studies.  The 
referenced records did not contain an x-ray report, and 
although the February 2000 examiner performed none, the 
examiner stated that none were necessary.  Furthermore, 
records received include MRI studies, which are adequate to 
address whether there are degenerative changes in the knee.  
The RO substantially complied with the remand instruction, 
see Roberts v. West, 13 Vet. App. 185 (1999) (examination in 
substantial compliance with remand instruction to obtain 
examination satisfies claimant's right to performance of 
Board ordered examination), and VA has no outstanding duty to 
assist the appellant to develop his claim by providing 
additional examination.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
consider a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R., Part 4.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. 589.  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  

The appellant's right knee is currently rated 10 percent 
disabling under the rating criteria for removal of the 
semilunar cartilage of the knee that is symptomatic, 
38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999), the only 
rating afforded under that code.  No higher rating may be 
afforded under that diagnostic code except on an 
extraschedular basis.  Spencer v. West, 13 Vet. App. 376, 382 
(2000).  An extra-schedular rating is authorized when a 
service-connected disability cannot be practicably evaluated 
under the rating schedule because it is of such an 
extraordinary nature that the rating criteria are inadequate 
to evaluate it, because of such related factors as causing 
marked interference with employment or requiring frequent 
hospitalization.  38 C.F.R. § 3.321(b)(1) (1999).  There are 
no extra-ordinary features of this disability that render the 
schedular rating criteria inadequate, and higher evaluations 
are available under the rating schedule if the knee 
disability manifests the symptoms required for such ratings.

Consideration must also be given to whether other potentially 
applicable diagnostic codes might result in a higher 
evaluation.  If the appellant is to obtain a higher rating 
for his right knee, it must be because the disability is more 
accurately rated by application of another diagnostic code, 
and that code provides for a higher rating based on the 
evidence.  The February 1998 examination found slight 
ligament laxity.  The appellant testified to having an 
unstable right knee.  That medical evidence and testimony are 
sufficient to permit the Board to consider rating the knee 
based on instability.  The February 1999 MRI finding of 
narrowing periarticular cartilage consistent with early post-
traumatic degeneration is sufficient evidence to permit the 
Board to consider rating of the right knee for arthritis.

Recurrent subluxation or lateral instability of the knee is 
rated 10 percent if slight, 20 percent if moderate, and 30 
percent if severe.  Diagnostic Code 5257.  The veteran has 
testified that he suffers recurrent instability of the right 
knee, and that his knee is about as severe as a knee can be.  
The veteran is a lay person without medical expertise.  The 
Board cannot take cognizance of his testimony that his knee 
is "severe" as medical evidence where medical expertise is 
necessary to validate the medical opinion.  Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  His opinion of the 
severity of his level of disability is purely a lay opinion 
on a matter requiring medical expertise.

The veteran's reports and testimony about the behavior of his 
knee, that it hurts and swells with certain activities, that 
he is apprehensive of instability during certain maneuvers 
and refrains from them as a result, and that his leg gives 
out occasionally, are matters within his competence.  His 
testimony is probative on those points.  He testified that he 
can no longer do activities that require twisting and 
turning, but he revealed in his statements to the February 
2000 examiner that he is running regularly and playing 
basketball.  His testimony and other statements noted above 
are not credible evidence of "limitation of activities 
imposed by the disabling condition," 38 C.F.R. § 4.1, or 
limitation of his right knee to "function under the ordinary 
conditions of daily life."  38 C.F.R. § 4.10.

Moreover, the "limitation of activities," and functioning 
under ordinary conditions referenced in the regulations are 
those that limit "earning capacity," 38 C.F.R. § 4.1, or 
employment.  38 C.F.R. § 4.10.  The appellants testimony that 
he had lost no time from work and can drive even during such 
exacerbations as he testified occur is probative evidence of 
a low level of disability, as is his testimony of five years 
without treatment.  His testimony about lack of treatment 
being because of characteristics of the Canadian health care 
system is not persuasive.  Absent any clinical evidence of 
subluxation or lateral instability, and given the lack of 
credibility of the veteran's testimony about the severity of 
his knee condition, the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5257.

Examination has repeatedly found the appellant's right knee 
to have no more than slight ligament laxity.  There has been 
no clinical demonstration of subluxation, or of lateral 
instability.  The February 1999 MRI findings reveal the 
structures of the knee statically.  The MRI report is not 
probative of the function of the knee.  The February 1998 
examination noted the appellant had had no instability.  The 
February 2000 examination found the knee stable on movement 
under stress.  Rated under diagnostic code 5257, the 
preponderance of the evidence is against a rating higher than 
the current 10 percent rating.

When a claimant has arthritis and instability of the knee, it 
may be appropriate to assign separate ratings under both 
Diagnostic Code 5257 and Diagnostic Code 5003 (degenerative 
arthritis).  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that arthritis established by x-ray will be rated 
under the appropriate codes for limitation of motion.  
Limitation of flexion of the knee is covered under Diagnostic 
Code 5260, and limitation of extension of the knee is covered 
under Diagnostic Code 5261.  In order to assign a separate 
evaluation for arthritis, there must be additional 
disability, and, if the veteran does not at least meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a rating might be assigned.  VAOPGCPREC 
23-97 at 2.

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  These rating 
provisions must be applied in evaluating arthritis.  See 
VAOPGCPREC 9-98, citing DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do 
not apply to disabilities evaluated only under Diagnostic 
Code 5257, because Diagnostic Code 5257 is not predicated on 
loss of range of motion.  Id., citing Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, if a disability is 
evaluated under a code that does not involve limitation of 
motion, and another diagnostic code based on limitation of 
motion may be applicable, the rating criteria for limitation 
of motion must be considered in light of sections 4.40, 4.45, 
and 4.59.

The veteran has MRI evidence of arthritis of the right knee, 
attributed to trauma.  The Board will consider whether it 
might warrant a higher or separate evaluation if service 
connected.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f) (1999).

Considering the limitation of motion codes, the February 1998 
examination found passive right hyperextension of 5 degrees.  
VA defines the range of motion of the knee as from 0 degrees, 
i.e., fully extended, to 140 degrees, i.e., fully flexed.  
38 C.F.R. § 4.71, Plate II (1999).  As the veteran had, on 
passive motion, extension that was more than full, he had no 
limitation of extension.  The examiner also reported full 
range of flexion of the knee with no endpoint pain.  The 
February 2000 examination report, by the same physician, 
clearly and unambiguously stated that appellant had a full 
active range of motion of the right knee.  These reports are 
probative of the range of motion, and neither report shows 
the appellant to have any limitation of motion.  Accordingly, 
he cannot meet the criteria required for even a zero percent 
evaluation under either Diagnostic Code 5260 or Diagnostic 
Code 5261.

The appellant has complaints of pain throughout the pendency 
of his appeal.  Significantly, regarding whether pain causes 
additional limitation of motion, there are multiple 
contradictory or inconsistent statement among the examination 
reports, the NOD, and the hearing testimony.  The Board must 
find as to the probative value and credibility of them.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The February 1998 examination found that the appellant 
performs his work-related activities satisfactorily, and 
engages in recreational athletics.  The examiner noted that 
the appellant reported using his knee brace only occasionally 
because it was too cumbersome.  The appellant's NOD stated he 
did various activities only when wearing the brace.  The 
appellant told the examiner in February 1998 that he took no 
medicine for his knee, but he testified in February 1999 the 
he "just got used to Motrin and Tylenol."  Although the 
appellant stated in his NOD that the examiner reported 
inaccurately, the Board finds it unlikely that the examiner 
would have misstated the appellant's report to him complete 
with a factitious explanation why the appellant wore his 
brace only occasionally, i.e., that it was too cumbersome.  
Therefore, the Board concludes that the examiner accurately 
reported what the appellant told him.  See Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (hearsay evidence 
permissible in VA claims adjudication).  Contrary to his 
hearing testimony, the appellant revealed by his statements 
to the examiner in February 1998 and again in February 2000 
that he in fact engages in athletics.

To the extent the statements are contradictory or 
inconsistent, the statements to the examiner minimize the 
disability and amount to a statements against his interest in 
obtaining an increased disability rating.  The statements 
against interest are more credible because the Board can 
discern no motive to make a statement against interest.  That 
is, his testimony is not credible evidence that his motion is 
limited by pain.  As such, it does not have weight to prove 
limitation of motion where the clinical evidence shows 
essentially none.

Whereas motion of the right knee is in excess of the motion 
required for even a noncompensable rating under the criteria 
of Diagnostic Codes 5260 and 5261, the appellant's pain 
complaints do not cause additional limitation of motion or 
function that rises to the level that would warrant a 
noncompensable disability rating due to limitation of motion.  
As noted in the VA General Counsel GC precedent opinions, 
unless there is limitation of motion amounting to at least a 
noncompensable evaluation, there is no basis for a separate 
rating for limitation of motion.  Consequently, the evidence 
clearly shows insufficient limitation of motion to warrant 
separate rating for arthritis under Diagnostic Code 5003, 
whether for actual limitation of motion or for pain.  See 
38 C.F.R. § 4.59.

Likewise, as the veteran has no limitation of motion of the 
knee, he could not receive a separate evaluation under 
Diagnostic Code 5003 for non-compensable limitation of motion 
of a major joint.  As discussed above, without limitation of 
motion, this criterion simply cannot be met.

Diagnostic code 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (1999).  The appellant's 
surgical history, and more recently, the February 1999 MRI 
study show that the cartilage was surgically shaved and that 
there is not now any dislocated cartilage in the knee.  The 
MRI report specifically found there to be no effusion.  
Although at the February 1999 hearing, the appellant offered 
his interpretation of the MRI findings as showing fluid in 
his knee, as noted, it specifically found the opposite, 
illustrating why lay opinion is not cognizable as medical 
evidence.  Espiritu, 2 Vet. App. 492.  There is no medical 
evidence of "locking."  In short, the preponderance of the 
evidence precludes rating the appellant's right knee 
disability under Diagnostic Code 5258.

The evidence of record renders it inappropriate to rate the 
veteran's right knee disability under any remaining 
diagnostic code applicable to the knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum).  In sum, regarding the selection of diagnostic 
code in this case, the appellant obtains no advantage from 
the only arguably permissible change under the available 
evidence, to Diagnostic Code 5257.  The Board will not change 
the diagnostic code currently applied where such change is of 
no advantage to the appellant.

The final matter to consider in this case is whether the 
evidence pertaining to the period September 4, 1997, the 
effective date of service connection, to the present, 
supports finding more than 10 percent disability during some 
time less than the entire period.  The medical evidence is 
very uniform throughout the period.  Only the appellant's 
testimony supports the conclusion that his disability is not 
static.  Without clinical corroboration of change in the 
underlying pathology, his testimony about pain and discomfort 
varying with activity is insufficient to show such increase 
during a definable period as to permit staging the 
"rating."  Fenderson, 12 Vet. App. 119.  The preponderance 
of the evidence is against a rating higher than 10 percent at 
any time from September 4, 1997, to the present.


ORDER

A rating in excess of 10 percent for any period from 
September 4, 1997, to the present for status post-operative 
residuals of a right knee injury is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


